IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ASSIGNMENT OF JUDGE BRIAN              : No. 377 Common Pleas Judicial
McLAUGHLIN OF THE COURT OF                    : Classification Docket
COMMON PLEAS OF THE FIRST                     :
JUDICIAL DISTRICT OF PENNSYLVANIA             :
TO A DIVISION OF SAID COURT                   :
                                              :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, upon consideration of the Petition of the

Honorable Idee C. Fox, President Judge of the Court of Common Pleas of the First

Judicial District of Pennsylvania, for the permanent assignment of the Honorable Brian

McLaughlin to the Family Division of the Court of Common Pleas of the First Judicial

District of Pennsylvania, said Petition is GRANTED and the requested assignment is

approved.